DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s) 1 recite(s) constructing the subsurface physical property model by performing tomographic inversion of the seismic data, using a computer, with residual depth errors (RDE); wherein the RDE are reconstructed from time lags of wave equation migration.
	The limitation of constructing the subsurface physical property model by performing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by mathemical relationships, calculations, formulas or equations but for the recitation of generic computer components. That is, other than reciting “using a computer” nothing in the claim element precludes the step from practically being performed mathematically. For example, but for the “using a computer” language, “constructing…by performing” in the context of this claim encompasses the user manually calculating the subsurface physical property model. See, for example, paragraphs [0035]-[0047] of Applicant’s specification. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by mathemical relationships, calculations, formulas or equations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – accessing the seismic data and using a computer. The limitation of accessing the seismic data is recited at a high-level of generality such that it amounts no more than a data gathering step that collect a necessary input for the equation. As such, the limitation is merely adding insignificant extra-solution activity to the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). The computer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See, for example, Fig. 3. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f). The claim is directed to an abstract idea. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing the seismic data and using a computer amounts to no more than mere data gathering and instructions to apply the exception using a generic computer component. Consequently, the additional claim elements cannot provide an inventive concept. The claim is not patent eligible
	Claims 2-20 depend from claim 1 and recite the same abstract idea as claim 1.  Claims 2-20 recite additional claim element that amount to either extending the abstract idea (e.g. claims 2-3, 6-10 and 14-19) or adding additional insignificant extra-solution activity to the judicial exception (e.g. claims 4-5, 11-13 and 19-20). As discussed above, limitations that are merely adding insignificant extra-solution activity to the judicial exception and does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). Further still, the additional claim elements cannot provide an inventive concept. The claims are not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Xia et al. in U.S. Patent 8406081teaches “the system obtains shot gathers for a survey region and migrates the shot gather data with an initial velocity model to obtain angle-domain common image gathers. The system processes the common image gathers to determine depth residuals and corresponding angle-dependent time deviations throughout a seismic survey region. The system solves a set of tomographic equations which employ ray theory to establish a relationship between a travel time deviation and the depth residual of a reflector in the depth-offset ray parameter (z,p) domain. The resulting updates are applied to the velocity model and can be used to re-migrate the shot gather data. The system generates a representation of the survey region that can be displayed to a user” (Abstract emphasis added).
	Yan et al. in Foreign Patent Document WO 2017136133 A1 teaches “A method for generating seismic attribute gathers, the method including: computing, with a computer, seismic images with a field dataset; generating, with a computer, synthetic data corresponding to the seismic images; computing, with a computer, an attribute volume by applying an expectation method to the synthetic data; mapping, with a computer, the attribute volume to the seismic images; and generating, with a computer, seismic attribute gathers by stacking the seismic images mapped to the attribute volume” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/           Primary Examiner, Art Unit 2857